IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 11-50222 c/w                       FILED
                                     No. 11-50225                         May 17, 2012
                                   Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ABRAHAM TORRES,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:08-CR-436-1
                             USDC No. 2:09-CR-1579-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
       Abraham Torres appeals the 12-month consecutive sentence imposed
following the revocation of his supervised release. Torres argues that the
consecutive sentence was unreasonable because it is greater than necessary to
achieve the goals of 18 U.S.C. § 3553(a). Specifically, he contends that the
consecutive sentence was unnecessary because he already received a 10-year



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 11-50222
                                c/w No. 11-50225

sentence for the new conviction underlying the revocation. Torres also contends
that his attempts to overcome his substance abuse problems should have been
given more weight in the determination of his sentence.
      To preserve the issue for further review, Torres, relying upon United
States v. Booker, 543 U.S. 220 (2005), argues that revocation sentences should
be reviewed for “reasonableness.”      However, this court reviews revocation
sentences under 18 U.S.C. § 3742(a)(4)’s “plainly unreasonable” standard.
United States v. Miller, 634 F.3d 841, 843 (5th Cir.), cert. denied, 132 S. Ct. 496
(2011).
      In the district court, although Torres requested a concurrent sentence, he
did not object to the reasonableness of his sentence. Thus, arguably his sentence
should not be reviewed under Miller’s “plainly unreasonable” standard, but
rather for plain error only. See United States v. Whitelaw, 580 F.3d 256, 259-60
(5th Cir. 2009). Nevertheless, this court need not determine whether plain error
review is appropriate in this case, because Torres is not entitled to relief even
assuming he preserved the issue. See United States v. Rodriguez, 523 F.3d 519,
525 (5th Cir. 2008).
      We have repeatedly upheld as reasonable a within-guidelines revocation
sentence ordered to run consecutively to the sentence for the criminal offense
leading to the revocation. See United States v. Ramirez, 264 F. App’x 454, 458-
59 (5th Cir. 2008) (citing cases). The district court was in the best position to
determine whether the circumstances surrounding Torres’s conduct warranted
a consecutive 12-month sentence. See Gall v. United States, 552 U.S. 38, 51
(2007). In light of the foregoing, Torres has failed to show that the imposition
of a consecutive 12-month revocation sentence was plainly unreasonable. See
Miller, 634 F.3d at 843. Accordingly, the judgment of the district court is
AFFIRMED.



                                        2